DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
Claims 1-23 are pending 
Claims 1-20 are rejected under 35 USC § 102
Claims 21-23 are rejected under 35 USC § 103


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAKAJIMA et al. (US 20140089585 A1)

Regarding claim 1 Nakajima discloses:
 	a first memory allocation device (Nakajima: FIG. 3, host server 1) for deployment within a host server computer, the first memory allocation device comprising: (Nakajima: abstract, [0006], [0008]-[0013], [0040], [0042] teaches a memory allocation device. Nakajima [0006] teaches a server that manages local and remote memory allocation. Both the server and the storage have remote memory interface and storage block I/O interface and manages allocating or de-allocating local or remote physical address space. Nakajima [0009] teaches server memory allocate table which stores information on allocated memory by the storage system for one or more servers)
a first interface (Nakajima: FIG. 3, block IO Interface 13) to a local processing unit disposed within the host computer and local operating memory disposed within the host computer (Nakajima: [0006]-[0013], [0040], [0042], claim 1 teaches a first and second interface. Nakajima: [0007] teaches a second type interface being operable to communicate with the server using a block I/O (Input/Output) access which is similar to first interface to a local processing unit. Nakajima’s second type interface is similar to applicant’s first interface.);
a second interface (Nakajima: FIG. 3, Remote Interface 25) to a remote computer (Nakajima: Nakajima: [0006]-[0013], [0040], [0042], claim 1 teaches a first and second interface. Nakajima: [0007] teaches a first type interface being operable to communicate with a server using a remote memory access which is similar to second interface to a remote computer.);
control circuitry coupled to the first and second interfaces to:
 	allocate a first portion of the local memory to a first process executed by the local processing unit (Nakajima: [0053]-[0056] teaches allocating local/remote memory to applications (processes). Nakajima [0055]-[0056] Fig. 16 teaches an application (similar to process) of the host 1 issuing a memory allocation system call to the host OS. If the local memory of the host server has sufficient capacity (YES), then the host OS allocates local memory. But if the local memory of the host server does not have sufficient capacity then the host server 1 checks the remote memory capacity and if remote memory is available (YES), then the host memory issues a remote memory binding request which is a memory allocation functionality to the storage memory interface. The remote storage device updates the server memory allocation table and returns memory binding result with mapped address information. then the host OS updates the address mapping table to allocate local or remote memory. Application is used to access the server memory data that is mapped to local memory area, or remote memory area using RDMA. So, in Nakajima an application first checks for required memory in locally and if not available then it looks for required memory in remote locations. As long as local memory is available the applications/processes will be allocated local memory.);
transmit, to the remote computer via the second interface, a request to allocate to a second process executed by the local processing unit a first portion of a remote memory disposed within the remote computer (Nakajima: [0059]-[0062] teaches allocating local/remote memory to applications(processes). Nakajima [0055]-[0056] Fig. 16 teaches an application of the host 1 issuing a memory allocation system call to the host OS. If the local memory of the host server does not have sufficient capacity then the host server checks the remote memory capacity and if remote memory is available (YES), then the host memory issues a remote memory binding request which is a memory allocation functionality to the storage memory interface. The remote storage device updates the server memory allocation table and returns memory binding result with mapped address information. Then the host OS updates the address mapping table to allocate local or remote memory. Application is used to access the server memory data that is mapped to local memory area, or remote memory area using RDMA. So, in Nakajima an application first checks for required memory locally and if not available then it looks for required memory in remote locations. When local memory is not available the applications/processes will be allocated remote memory and the processes/applications that are allocated remote memory can be called second process (or second group of processes));
receive instructions via the first interface to store data within and retrieve data from one or more memory addresses that correspond to storage locations within the first portion of the remote memory (Nakajima: [0059]-[0062] and Fig. 18 - Fig. 21 teaches data transfer between host and local/remote storage and sending and receiving read/write instructions to get data from or store data to the memory and teaches using RDMA (Remote Direct Memory Access) to transfer data between host and remote memory. Nakajima [0006] teaches both the server and the storage having remote memory interface and storage block I/O (local) interface and each are used appropriately for transferring instructions and data to the remote or local storage.); and
transmit, to the remote computer via the second interface, the instructions to store data within and read data from the storage locations within the first portion of the remote memory(Nakajima: [0059]-[0062] and Fig. 18 - Fig. 21 teaches data transfer between host and local/remote storage and sending and receiving read/write instructions to get data from or store data to the memory. Nakajima [0006] teaches both the server and the storage having remote memory interface and storage block I/O (local) interface and each are used appropriately for transferring instructions and data to the remote or local storage.).
  
Regarding claim 11, this is a method claim corresponding to the device claim 1, and is rejected for the same reasons mutatis mutandis.

Regarding claim 2 Nakajima discloses:
 	The first memory allocation device of claim 1 wherein the control circuitry comprises circuitry to receive, via the second interface, a request from the remote computer to allocate a second portion of the local memory on behalf of a third process executing on the remote computer (Nakajima: [0059]-[0062] teaches allocating local/remote memory to applications(processes). Nakajima [0055]-[0056] Fig. 16 teaches an application of the host  issuing a memory allocation system call to the host OS. If the local memory of the host server does not have sufficient capacity then the host server checks the remote memory capacity and if remote memory is available (YES), then the host memory issues a remote memory binding request which is a memory allocation functionality to the storage memory interface. The remote storage device updates the server memory allocation table and returns memory binding result with mapped address information. Then the host OS updates the address mapping table to allocate local or remote memory. Application is used to access the server memory data that is mapped to local memory area, or remote memory area using RDMA. So, in Nakajima OS first checks for required memory locally and if not available it looks for required memory in remote locations. When local memory is not available the applications/processes will be allocated remote memory and the processes/applications that are allocated remote memory can be called second process and the next application that is allocated remote memory is called third process and so on. Note also that to a remote storage the host making a memory allocation request is similar to a remote computer. The circuitry that the storage unit uses to allocate memory and serve load/store transactions is the control circuitry.).

Regarding claim 12, this is a method claim corresponding to the device claim 2, and is rejected for the same reasons mutatis mutandis.

  
Regarding claim 3 Nakajima discloses:
	The first memory allocation device of claim 2 wherein circuitry to receive the request from the remote computer to allocate the second portion of the local memory comprises circuitry to allocate the second portion of the local memory to the third process by removing a physical address corresponding to the second portion of the local memory from a first data structure that contains physical addresses of allocable portions of the local memory (Nakajima: [0057]-[0058] teaches the host memory issuing ‘memory free’ request to the remote memory interface 25 of the remote storage and the storage updates the server memory allocation table to remove specific entry and return result of memory free request. The host updates the address mapping table and cleanup server memory data. Updating address mapping includes removing physical address corresponding to logical storage. The term host and remote storage from the host’s point of view is similar to storage and remote host/computer from the storage’s point of view.).

Regarding claim 13, this is a method claim corresponding to the device claim 3, and is rejected for the same reasons mutatis mutandis.

  
Regarding claim 4 Nakajima discloses:
The first memory allocation device of claim 3 wherein the circuitry to receive the request from the remote computer to allocate the second portion of the local memory additionally receives, in association with the request from the remote computer, a first address to be used by the remote computer to access the second portion of the local memory, and wherein the circuitry to allocate the second portion of the local memory additionally stores the physical address corresponding to the second portion of the local memory at a location within a first address translation structure that is indexed by the first address such that the first address may be applied to the first address translation structure to obtain the physical address corresponding to the second portion of the local memory (Nakajima: [0059]-[0062] teaches memory binding/updating the address mapping table. Nakajima [0052] and FIG. 11(Address Mapping Table 16) discloses address mapping for each virtual address to corresponding physical address and it covers mapping first address of a process that points to second portion of the memory. If the storage unit receives memory allocation request from local computer (the host it is connected via block I/O interface) first it may allocate first portion of the memory to the local computer and later if it receives memory allocation request from remote computer it may allocate it to the next available portion or second portion of the memory.).

Regarding claim 14, this is a method claim corresponding to the device claim 4, and is rejected for the same reasons mutatis mutandis.


Regarding claim 5 Nakajima discloses:
The first memory allocation device of claim 4 further comprising circuitry to receive, via the second interface, instructions from the remote computer to store data within and retrieve data from one or more memory addresses that correspond to storage locations within the second portion of the local memory (Nakajima: [0059]-[0062] and Fig. 18 - Fig. 21 teaches data transfer between host and local/remote storage and sending and receiving read/write instructions to get data from or store data to the memory. Nakajima [0006] teaches both the server and the storage having remote memory interface and storage block I/O (local) interface and each are used appropriately for transferring instructions and data to the remote or local storage. This transfer includes storing and retrieving data to and from second portion of the local memory as well).
  
Regarding claim 15, this is a method claim corresponding to the device claim 5, and is rejected for the same reasons mutatis mutandis.

Regarding claim 6 Nakajima discloses:
The first memory allocation device of claim 5 wherein the circuitry to receive instructions from the remote computer to store data within and retrieve data from the one or more memory addresses that correspond to storage locations within the second portion of the local memory comprises circuitry to receive, as at least a portion of the one or more memory addresses, the first address and to apply the first address to the first address translation structure to obtain the physical address corresponding to the second portion of the local memory (Nakajima: [0059]-[0062] and Fig. 18 - Fig. 21 teaches data transfer between host and local/remote storage and sending and receiving read/write instructions to get data from or store data to the memory.  This data transfer includes storing and retrieving and includes second portion of the local memory as well. Nakajima [0050] and FIG. 11 (Address Mapping Table 16) teaches virtual to physical address translation and covers first address of the second portion of the memory).
  
Regarding claim 16, this is a method claim corresponding to the device claim 6, and is rejected for the same reasons mutatis mutandis.

Regarding claim 7 Nakajima discloses:
The first memory allocation device of claim 6 further comprising circuitry to transmit, to a memory control circuit within the local processing unit via the first interface, the physical address obtained from the first address translation structure and the instructions to store data within and retrieve data from the one or more memory addresses that correspond to storage locations within the second portion of the local memory (Nakajima: [0059]-[0062] and Fig. 18 - Fig. 21 teaches data transfer between host and local/remote storage and sending and receiving read/write instructions to get data from or store data to the memory. Nakajima [0006] teaches both the server and the storage having remote memory interface and storage block I/O (local) interface and each are used appropriately for transferring instructions and data to the remote or local storage. This transfer includes storing and retrieving data to and from second portion of the local memory as well).
  
Regarding claim 17, this is a method claim corresponding to the device claim 7, and is rejected for the same reasons mutatis mutandis.

Regarding claim 8 Nakajima discloses:
The first memory allocation device of claim 1 wherein the control circuitry to allocate the first portion of the local memory to a first process executed by the local processing unit comprises circuitry to:
receive a virtual address from the local processing unit (Nakajima [0055]-[0056] teaches an application requesting memory [and OS updating the address mapping table to allocate local or remote memory]. A mapping table includes mapping virtual to physical address.); and
store, at a location within a page table associated with the virtual address, a physical address mapped to the first portion of the local memory (Nakajima [0055]-[0056] teaches an application requesting memory and OS updating the address mapping table to allocate local [or remote] memory. A mapping table includes mapping virtual to physical address and since sequence of data is normally stored from first/starting/beginning memory address locations, it is common to map the initial virtual address of a process/application to the first portion of the available/allocated memory).
  
Regarding claim 18, this is a method claim corresponding to the device claim 8, and is rejected for the same reasons mutatis mutandis.

Regarding claim 9 Nakajima discloses:
The first memory allocation device of claim 1 wherein the control circuitry to transmit the request to allocate the first portion of the remote memory to the second process comprises circuitry to obtain a first address from the remote computer and to store the first address within an address translation structure at a location associated with a virtual address supplied by the local processing unit on behalf of the second process (Nakajima [0055]-[0056] teaches an application requesting memory and OS updating the address mapping table to allocate [local or] remote memory. A mapping table includes mapping virtual to physical address which is part of address translation structure and since sequence of data is normally stored from first/starting/beginning to subsequent memory address locations, it is common to map the initial virtual address of a process/application to the first portion of the available/allocated memory).

Regarding claim 19, this is a method claim corresponding to the device claim 9, and is rejected for the same reasons mutatis mutandis.
  
Regarding claim 10 Nakajima discloses:
The first memory allocation device of claim 1 wherein the control circuitry comprises circuitry to transmit, to the remote computer via the second interface, a request to allocate to the first process executed by the local processing unit a second portion of the remote memory disposed within the remote computer (Nakajima: [0007]-[0009] teaches a controller being operable to manage a first and second portion of storage areas of the memory to allocate for storing data, which is to be stored in a physical address space managed by an operating system on the server and which is sent from the server via the first or second type interface. Nakajima [0009] teaches a controller operable, in response to a remote memory binding request for memory assign location range of the first portion of storage areas of the memory from the server and return memory binding result with mapped address information to the server.).
Regarding claim 20, this is a method claim corresponding to the device claim 10, and is rejected for the same reasons mutatis mutandis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAJIMA et al. (US 20140089585 A1), in view of Hagersten et al.  (US 6226671 B1)

Regarding claim 21 Nakajima discloses: 
a method of operation within a first computing device (Nakajima: FIG. 3, host server 1) having a processing unit (Nakajima: FIG. 3, CPU 12), operating memory (Nakajima: FIG. 3, DRAM Memory 11), memory allocation unit (Nakajima: FIG. 3, host server 1), and first interface (Nakajima: FIG. 3, block IO Interface 13), the method comprising:
allocating a first region of the operating memory for read and write access exclusively in response to instructions within a first process executed by the processing unit (Nakajima: [0006] teaches a server that manages local and remote memory allocation. Both the server and the storage have remote memory interface and storage block I/O interface and manages allocating or de-allocating local or remote physical address space. Nakajima: [0059]-[0062] and Fig. 18 - Fig. 21 teaches data transfer between host and local/remote storage and sending and receiving read/write instructions to get data from or store data to the memory and teaches using RDMA (Remote Direct Memory Access) to transfer data between host and remote memory.).
receiving a request to allocate memory [to a second computing device] coupled to the first memory device via an interconnect-fabric (Nakajima: FIG. 3, network 51) coupled to the first interface (Nakajima [0055]-[0056] Fig. 16 teaches an application (similar to process) of the host 1 issuing a memory allocation system call to the host OS. If the local memory of the host server has sufficient capacity (YES), then the host OS allocates local memory. But if the local memory of the host server does not have sufficient capacity then the host server 1 checks the remote memory capacity and if remote memory is available (YES), then the host memory issues a remote memory binding request which is a memory allocation functionality to the storage memory interface. The remote storage device updates the server memory allocation table and returns memory binding result with mapped address information. then the host OS updates the address mapping table to allocate local or remote memory. Application is used to access the server memory data that is mapped to local memory area, or remote memory area using RDMA. So, in Nakajima an application first checks for required memory locally and if not available then it looks for required memory in remote locations.);
Nakajima teaches computing device, memory allocation unit, first/second interface and interconnect fabric and sending/receiving memory transfer commands (read/write). Nakajima teaches one host server issuing allocation request to remote storages and the teaching can be extended to more than one server. However, Nakajima did not explicitly teaches multiple servers or computing nodes (second computing device) requesting memory allocation to same storage.
Hagersten discloses:
allocating a first region of the operating memory for read and write access exclusively in response to instructions within a first process executed by the processing unit (Hagersten: col4/ln49-65 and FIG. 2 teaches allocating a portion of physical memory exclusively for a computing node (first computing node) and allocating a different portion of the memory exclusively to a different computing node (second computing node) where each node has exclusive read/write access to the memory that was allocated to that node and also teaches that multiprocessing system could allocate the memory in different proportions between the nodes.);
receiving a request to allocate memory to a second computing device coupled to the first memory device via an interconnect-fabric coupled to the first interface (Hagersten: claim 11 teaches distributed memory locations being accessible by a plurality of nodes. Hagersten: col4/ln49-65 and FIG. 2 teaches allocating physical memory or system memory, among the nodes of the multiprocessor system and teaches that multiprocessing system could allocate the memory in different proportions between the nodes. Hagersten: col6/ln28-35 teaches a page being allocated via an explicit request by the process being executed. Since a memory can be accessed by more than one node/processor/computing device and pages of memory can be allocated based on process request – it covers the cases where a portion of the memory is allocated to first node/computing device and a second process from second node (second computing device) requests different amount of memory and is allocated accordingly.); and
allocating a second region of the operating memory for read and write access exclusively in response to instructions received from the second computing device via the first interface (Hagersten: col4/ln49-65 and FIG. 2 teaches allocating a portion of physical memory exclusively for a computing node (first computing node) and allocating a different portion of the memory exclusively to a different computing node (second computing node) where each node has exclusive read/write access to the memory that was allocated to that node and also teaches that multiprocessing system could allocate the memory in different proportions between the nodes.).
 	Both Nakajima and Hagersten represent works within the same field of endeavor, namely efficient data storage and retrieval system. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Nakajima in view of Hagersten as it represents a combination of known prior art elements according to known methods (Remote storage uses of Nakajima allocating exclusive storage space in the same storage by multiple remote nodes as used by Hagersten) to yield a better data storage and retrieval system having more efficient storage utilization and memory accesses (see also Hagersten col4/ln49-65, col6/ln28-35).

Regarding claim 22 Nakajima/Hagersten discloses:
The method of claim 21 wherein allocating the second region of the operating memory for read and write access exclusively in response to instructions received from the second computing device comprises allocating the second region of the operating memory for access in response to load and store instructions received exclusively from the second computing device via the first interface, each of the load and store instructions accompanied by a respective address, conveyed via the interconnect-fabric and received via the first interface, that resolves to a respective storage location within the second region of memory (Hagersten: col4/ln49-65: FIG. 2 teaches allocating a portion of physical memory exclusively for a computing node (first computing node) and allocating a different portion of the memory exclusively to a different computing node (second computing node) where each node has exclusive read/write access to the memory that was allocated to that node and also teaches that multiprocessing system could allocate the memory in different proportions between the nodes.);
  
Regarding claim 23 Nakajima/Hagersten discloses:
The method of claim 22 further comprising translating each of the respective address received via the first interface in accompaniment with each of the load and store instructions to a physical address that decodes to the respective storage location within the second region of memory (Hagersten: col3/ln1-20: teaches assigning a virtual address range to a process running on a node and teaches translating said virtual address to a physical address. Hagersten: col3/ln51-67: FIG. 1 teaches using translation look-aside buffer (TLB) that contains virtual-to-physical address translations. This translation of virtual to physical address is triggered by the address accompanied by any load/store instructions.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner attached pe2e_search_notes as an OA.APPENDIX.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737 and email is Mohammad.hasan@uspto.gov. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.H/Examiner, Art Unit 2138 

/SHAWN X GU/
Primary Examiner, AU2138